                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

RAEQUON DEWRELL ALLEN,

                            Plaintiff,                                  ORDER
       v.
                                                                     16-cv-410-wmc
ALEXA RICHARDSON,

                            Defendant.


       In advance of trial, the court held a telephonic final pretrial conference on Friday

February 1, 2019, at which plaintiff and defense counsel appeared. Other than the motions

in limine which are addressed in a prior opinion, this order is to formalize rulings made on

the record and to update the parties on the trial’s status.

       Following the telephonic conference, the Bureau of Prisons notified the court that

anticipated weather will interfere with plaintiff’s travel to Madison, Wisconsin.

Accordingly, trial and remaining pretrial conferences are rescheduled as set forth below.



                                          ORDER

       IT IS ORDERED that:

       1) Trial on this matter will begin on February 28, 2019, at 9:00 a.m.

       2) The court will hold an in-person final pretrial conference on February 27, at 3:30
          p.m.

       3) The court’s written opinion addressing defendant’s motions in limine has been
          issued separately. The parties are reminded that failure to adhere to the court’s
          rulings will result in a strong admonishment in front of the jury.

       4) The court’s proposed voir dire, jury instructions, and verdict forms have been
          provided to the parties separately. The parties should submit any objections or
          proposed modifications in writing before the final pretrial conference on
          February 27.
5) The case caption in this matter shall be updated to replace “Deputy” with
   “Alexa” as shown above.

Entered this 5th day of February, 2019.

                                 BY THE COURT:

                                 /s/
                                 __________________________________
                                 WILLIAM M. CONLEY
                                 District Judge




                                    2
